DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities: “the third wiring pattern extend in a direction” should be corrected to “the third wiring pattern extends in a direction.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 4: The limitation, “a distance between the first antenna-side terminal and the second antenna-side terminal is larger than a distance between the first module-side terminal and the second module-side terminal” is indefinite.  The limitation is indefinite because there are many possible distances between the terminals.  For example, there is a distance between geometric centers of each terminal, as well as a distance from the furthest point away from each terminal.
with the first wiring pattern.”
Re Claim 15: The limitations, “the first and second wiring patterns extend opposite each other” is indefinite.  Examiner recommends “the first and second wiring patterns extend in opposite directions from each other.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omura (US 20130140371 A1).
Re Claim 1: Omura discloses 
An RFID tag (figs 1 & 2: 1) comprising: 
an RFIC module (fig 2: 22, 23, & 24, p84) including a base substrate (p84, p109, p118: film) that includes a principal surface and an RFIC chip (fig 2: 21) mounted thereon that includes first and second input/output terminals (fig 2: 21 enlarged:

    PNG
    media_image1.png
    131
    142
    media_image1.png
    Greyscale
, Examiner: the terminals are the chip’s interfaces with the wirings.  The chip’s interfaces are represented above by the portion of the top and bottom borderlines of the chip 21); and
an antenna element (fig 2: 25 & 26) including first and second antenna-side terminals (fig 2: 25a & 26a), 
wherein the RFIC module includes, on the principal surface of the base substrate: 
a first chip connection terminal connected to the first input/output terminal of the RFIC chip (fig 2: 21 enlarged:

    PNG
    media_image2.png
    60
    95
    media_image2.png
    Greyscale
, Examiner: the first chip connection terminal is the interface of the wiring to the first input/output terminal),
a second chip connection terminal connected to the second input/output terminal of the RFIC chip (fig 2: 21 enlarged:

    PNG
    media_image3.png
    43
    87
    media_image3.png
    Greyscale
, Examiner: the second chip connection terminal is the interface of the wiring to the second input/output terminal),
a first module-side terminal (fig 2: 23) connected to the first antenna-side terminal of the antenna element by either direct current or capacitive coupling, a second module-side terminal (fig 2: 24) connected to the second antenna-side terminal of the antenna element by either direct current or capacitive coupling, 
a first wiring pattern connecting the first chip connection terminal to the first module-side terminal, a second wiring pattern connecting the second chip connection 

    PNG
    media_image4.png
    131
    539
    media_image4.png
    Greyscale
, Examiner: first, second, and third wiring patterns are presented above.).
Re Claim 2: Omura discloses the RFID tag according to claim 1, wherein the first and second module-side terminals are arranged side by side at an interval in a longitudinal direction of the base substrate (fig 2: 23 & 24).
Re Claim 3: Omura discloses the RFID tag according to claim 2, wherein the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern are disposed in a region on the principal surface of the base substrate and are interposed between the first module-side terminal and the second module-side terminal (fig 2).
Re Claim 5: Omura discloses the RFID tag according to claim 1, wherein the first wiring pattern, the second wiring pattern, and the third wiring pattern each have a meandering shape (fig 2: 22 enlarged:

    PNG
    media_image4.png
    131
    539
    media_image4.png
    Greyscale
, Examiner: first, second, and third wiring pattern each have a meandering shape.).
Re Claim 6: Omura discloses the RFID tag according to claim 5, wherein the first wiring pattern and a first side of the third wiring pattern extend in a meandering configuration toward the first module-side terminal while maintaining a constant distance therebetween, and the second wiring pattern and a second side of the third wiring 

    PNG
    media_image4.png
    131
    539
    media_image4.png
    Greyscale
).
Re Claim 7: Omura discloses the RFID tag according to claim 1, wherein each of the first chip connection terminal, the second chip connection terminal, the first module-side terminal, the second module-side terminal, the first wiring pattern, the second wiring pattern, and the third wiring pattern are integrated as a single conductor pattern (p84: integrally formed).
Re Claim 8: Omura discloses the RFID tag according to claim 1, wherein the RFIC module further comprises a protective layer disposed on the principal surface of the base substrate to cover the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern (p94: a sealing layer (lid portion) 232 attached to the first surface 231a and seals the hole portion 231b in a watertight manner.  p100: the sealing layer 232,  p206).
Re Claim 9: Omura discloses the RFID tag according to claim 8, wherein the protective layer is disposed on the principal surface of the base substrate to at least partially cover the first module-side terminal and the second module-side terminal (p94: a sealing layer (lid portion) 232 attached to the first surface 231a and seals the hole portion 231b in a watertight manner.  p100: the sealing layer 232,  p206).

Re Claim 12: Omura discloses the RFID tag according to claim 1, wherein the first, second and third wiring patterns each have respective inductances that form an impedance matching circuit between the antenna element and the RFIC chip (p233: this circuit portion 415 is an impedance matching circuit configured to have an inductance value and a resistance value for matching internal impedance of the IC chip 414 with antenna impedance of the first antenna portion 412 and the second antenna portion 413.).
Re Claim 13: Omura discloses the RFID tag according to claim 12, wherein the first, second and third wiring patterns each comprise respective lengths and thicknesses configured for matching at a communication frequency of the UHF band of the RFID tag (p2: UHF band).
Re Claim 14: Omura discloses the RFID tag according to claim 1, wherein the first and second module-side terminals are disposed on opposing ends of the principal surface of the base substrate in a longitudinal direction thereof (fig 2: 23 & 24).
Re Claim 15: Omura discloses the RFID tag according to claim 14, wherein the first and second wiring patterns extend opposite each other in the longitudinal direction and the third wiring pattern extends in the longitudinal direction and parallel to the first and second wiring patterns, such that a loop opening is formed from each of the first and second module-side terminals, and the first, second and third wiring patterns (fig 2: 22 enlarged:

    PNG
    media_image4.png
    131
    539
    media_image4.png
    Greyscale
,  Examiner: an elongated loop opening is formed.).
Re Claim 16: Omura discloses an RFIC module (fig 2: 22, 23, & 24, p84) comprising: 
a base substrate (p84, p109, p118: film); 
an RFIC chip (fig 2: 21) mounted on the base substrate that includes first and second input/output terminals (fig 2: 21 enlarged:

    PNG
    media_image1.png
    131
    142
    media_image1.png
    Greyscale
, Examiner: the terminals are the chip’s interfaces with the wirings.  The chip’s interfaces are represented above by the portion of the top and bottom borderlines of the chip 21); 
a first chip connection terminal disposed on the base substrate and that is connected to the first input/output terminal of the RFIC chip (fig 2: 21 enlarged:

    PNG
    media_image2.png
    60
    95
    media_image2.png
    Greyscale
, Examiner: the first chip connection terminal is the interface of the wiring to the first input/output terminal); a second chip connection terminal disposed on the base substrate and that is connected to the second input/output terminal of the RFIC chip (fig 2: 21 enlarged:

    PNG
    media_image3.png
    43
    87
    media_image3.png
    Greyscale
, Examiner: the second chip connection terminal is the interface of the wiring to the second input/output terminal);
first and second module-side terminals disposed on opposing ends of the base substrate in a longitudinal direction thereof (fig 2: 23 & 24); 


    PNG
    media_image4.png
    131
    539
    media_image4.png
    Greyscale
, Examiner: first, second, and third wiring patterns are presented above.).
Re Claim 17: Omura discloses the RFIC module according to claim 16, wherein the first and second module-side terminals are arranged side by side at an interval in the longitudinal direction of the base substrate (fig 2: 23 & 24), and wherein the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern are disposed in a region on the base substrate and are interposed between the first module-side terminal and the second module-side terminal (fig 2).
Re Claim 18: Omura discloses the RFIC module according to claim 16, wherein the first, second and third wiring patterns each have respective inductances that form an impedance matching circuit between the antenna element and the RFIC chip (p233: this circuit portion 415 is an impedance matching circuit configured to have an inductance value and a resistance value for matching internal impedance of the IC chip 414 with antenna impedance of the first antenna portion 412 and the second antenna portion 413.), and wherein the first, second and third wiring patterns each comprise respective 
Re Claim 19: Omura discloses the RFIC module according to claim 16, wherein each of the first chip connection terminal, the second chip connection terminal, the first module-side terminal, the second module-side terminal, the first wiring pattern, the second wiring pattern, and the third wiring pattern are integrated as a single conductor pattern (p84: integrally formed).
Re Claim 20: Omura discloses the RFIC module according to claim 16, further comprising a protective layer disposed on a principal surface of the base substrate to cover the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern (p94: a sealing layer (lid portion) 232 attached to the first surface 231a and seals the hole portion 231b in a watertight manner.  p100: the sealing layer 232,  p206).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20130140371 A1).
Claim Rejections - 35 USC § 112 above.  Only for the purpose of examination, examiner assumes, “shortest distance.”
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the relative difference of the shortest distances, d1 and d2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20130140371 A1) in view of Senba (EP 1288016 A1).
Re Claim 10: Omura discloses the RFID tag according to claim 8 with the protective layer.
However, Omura does not disclose a layer containing a magnetic filler.
Senba however discloses a layer containing a magnetic filler (p134: the sheet-like amorphous magnetic material).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Senba‘s teaching in the device of Omura for the purpose of further limiting magnetic flux attenuation by a conductive material (Senba: abst).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A newly cited reference, Omura, discloses many aspects of the claimed invention.
Non-finality is maintained due to the new ground rejection not necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TAE W KIM/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887